

116 S930 IS: Allowing Greater Access to Safe and Effective Contraception Act
U.S. Senate
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 930IN THE SENATE OF THE UNITED STATESMarch 28, 2019Ms. Ernst (for herself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow women greater access to safe and effective contraception.
	
 1.Short titleThis Act may be cited as the Allowing Greater Access to Safe and Effective Contraception Act. 2.Applications for non-prescription contraceptive drugs (a)Priority review of applicationThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall give priority review to any supplemental application submitted under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(b)) for a contraceptive drug, provided that—
 (1)the supplemental application is with respect to a drug intended for routine use; and (2)if the supplemental application is approved, with respect to individuals aged 18 and older, such drug would not be subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
 (b)Fee waiverThe Secretary shall waive the fee under section 736(a)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h(a)(1)) with respect to a supplemental application that receives priority review under subsection (a).
 (c)Over-the-Counter availabilityNotwithstanding any other provision of law, with respect to individuals under age 18, a contraceptive drug that is eligible for priority review under subsection (a) shall be subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)), including after approval of the supplemental application as described in subsection (a)(2).
			3.Empowering women to make their own health decisions
			(a)Repeal of tax on over-the-Counter medications
 (1)HSAsSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 is amended by striking Such term and all that follows through the period. (2)Archer MSAsSubparagraph (A) of section 220(d)(2) of the Internal Revenue Code of 1986 is amended by striking Such term and all that follows through the period.
 (3)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of the Internal Revenue Code of 1986 is amended by striking subsection (f) and by redesignating subsection (g) as subsection (f).
				(4)Effective dates
 (A)Distributions from savings accountsThe amendments made by paragraphs (1) and (2) shall apply to amounts paid with respect to taxable years beginning after December 31, 2019.
 (B)ReimbursementsThe amendment made by paragraph (3) shall apply to expenses incurred with respect to taxable years beginning after December 31, 2019.
					(b)Repeal of limitations on contributions to flexible spending accounts
 (1)In generalSection 125 of the Internal Revenue Code of 1986 is amended by striking subsection (i). (2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning after December 31, 2019.